IN THE UN'.[TED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE

NASHVILLE DIVISION
EDMOND ZAGORSKI, )
)
Plainti&`, )
)
v ) No.
)
)
BILL HASLAM, in his OMCial capacity )
as GOVERNOR§ ) DEATH PENALTY CASE
)
TONY PARKER, in his OfEcial Capacity ) EXECUTION DATE 10/11/18
as COM`MISSIONER, Tennessee ) at 7100 p.m.
Department of Corrections; and )
)
TONY MAYS, in his oifcial capacity )
as WARDEN, Riverbend Maximum )
Security Prison. )

COMPLAINT

Preamble

On October 8, 2018, facing his imminent execution, Edmund Zagorski Was
forced to decide between dying from chemical poisoning over a period of 10 to 18
minutes or to die more quickly, but brutally, in the electric chair. As a personal
choice, unique to him, Mr. Zagorski determined that a faster-if more gruesome_
death Was preferable to a slower and more painful one. Each of these methods of
execution constitutes cruel and unusual punishment in Violation of the Eighth
Amendment. Forcing Mr. Zagorski to choose between them violates the Eighth and

Fourteenth Amendments.

Case 3:18-cV-01205 Document 1 Filed 10/26/18 Page 1 of 32 Page|D #: 1

Having been forced to make this cruel and unconstitutional choice, Mr.
Zagorski waited for the State of Tennessee to carry out his execution
Paradoxically, while the lawyers for the State were suggesting in federal district
court that necessary training and testing had not taken place, and that
electrocution was not an option,1 prison officials were, in fact, conducting that
training and testing On September 27, 2018, prison staff underwent training on
performing an execution with the electric chair. According to media reports, on
October 10, 2018, prison officials tested the electric chair.2 What happened during
that test is not yet known. However, at 43()0 p.m. on October 11, 2018, the day of
Mr. Zagorski’s scheduled execution, the Governor granted a reprieve to allow prison
officials to properly prepare the electric chair. But for that reprieve, l\/lr. Zagorski
would be dead today.

lt has become clear that Tennessee lacks the ability and the proper
apparatus to conduct an execution by electrocution. Fraudulent enginner of
questionable judgment and dubious reasoning, Fred Leuchter, designed the electric
chair that the State chose not to use on October 11, 2018_but intends to use on
November 1, 2018. Past experience with Fred Leuchter’s chair demonstrates that it
will cause a gruesome death where the condemned’s body will be horribly burned,

and during Which the condemned will experience severe pain, mental anguish and

 

1 Defendant’s Response to Plaintiffs’ l\/lotion for Ternporary Restraining Order, 3118'
cv'01035, R. 8, PageID # 379.
2 See httpsI//www.wate.com/news/tennessee/state'prepares'electric'chair'execution-

date'unconfirmed/1525153()16 (last checked October 23, 2018 at 12!45 p.m.).
2

Case 3:18-cV-01205 Document 1 Filed 10/26/18 Page 2 of 32 Page|D #: 2

needless suffering While, to Mr. Zagorsl<i (if not necessarily to all others) the
suffering from this horrifically contrived contraption will be less odious, and,
hopefully of much shorter duration, than death by lethal injection, such a death is
still utterly barbaric.

Compounding this barbarity will be rl`ennessee’s efforts to prevent any
judicial intervention With the declared intent to prevent an attorney from
contacting any court, the Defendants prohibit the single attorney observer from
having access to a phone. Should anything go wrong with l\/Ir. Zagorski’s execution,
his attorney will be required to convince a parade of guards and turnkeys to let
them through a series of gates, so that the attorney can run to her car, and use a
cell phone. In a best case, this journey Will take seven minutes, in a worst case,
much longer. Moreover, due to Tennessee’s contempt for the condemned they are
permitted only a single attorney observer, while the media has seven members
present, and up to three friends of each of the deceased may be present as well.3 lt
is clear that, in the event of a “botched” electrocution, for Mr. Zagorski to have any
meaningful access to the courts, three things must be permitted! (1) two attorney
observers (so one can remain in the room, while the second exits to call the court),
(2) immediate access to a telephone, such as a cell phone immediately outside of the
viewing room or access to an installed landline, and (3) the ability of the observer in

the viewing room to pass information to the attorney on the phone.

 

3 Mr. Zagorski has no objection to the number of other observers and is not suggesting
they should be reduced Friends and family of the deceased should certainly have the
opportunity to be present.

3

Case 3:18-cV-01205 Document 1 Filed 10/26/18 Page 3 of 32 Page|D #: 3

Forcing l\/lr. Zagorski to choose death in Leuchter’s electric chair is cruel and
unusual and violates due process. Executing l\/lr. Zagorski in the electric chair is
cruel and unusual Tennessee’s cynical restrictions on access to the courts are
patently unconstitutional

However, it must be said! should this suit fail and should l\/lr. Zagorski be
killed on November 1, 2018 (or at some later date), he will stand by his coerced
choice to select the electric chair over the three'drug, midazolam“based, lethal
injection protocol. He is sincere, and he is committed, he believes the three-drug
protocol will inflict a death so horrible that he would prefer to die by electrocution

OUTLINE OF CLAIMS
1. This suit is filed because the State of 'l`ennessee has coerced Mr. Zagorski-~
With the threat of extreme chemical torture via a barbaric three'drug lethal
injection protocol_to choose to die a painful and gruesome death in the electric
chair. Such a death is clearly cruel and unusual, albeit to Mr. Zagorski less cruel
than the threatened chemical torture. This coerced choice to choose a death by
electrocution violates the Eighth and Fourteenth Amendments.
2. This suit is also filed, in light of Tennessee’s reticence to proceed with
electrocution on October 1 1, 2018, despite having undertaken testing of the electric
chair. lt has become clear that Tennessee’s electric chair is incompetently designed
and will inflict severe pain, mental anguish and needless suffering as it burns l\/_[r.
Zagorski’s skin from his skull, boils his blood and fails to promptly stop his heart

and brain function Use of Tennessee’s electric chair is cruel and unusual in

4

Case 3:18-cV-01205 Document 1 Filed 10/26/18 Page 4 of 32 Page|D #: 4

violation of the Eighth Amendment.

3. Finally, this suit is filed so that Mr. Zagorski’s last constitutional rights may

be respected, and so that he, through counsel, can have meaningful access to the

courts. The Fourteenth Amendment requires no less.

4. l\/lr. Zagorski requests that this Court issue a temporary restraining order and

preliminary injunction enjoining the State of Tennessee from executing him under

either presently authorized method.

5. l\/[r. Zagorski further requests that this Court issue a temporary restraining

order and preliminary injunction enjoining the State of Tennessee from executing

him under any method, whatsoever, unless he is afforded meaningful access to the

courts during his execution, including the presence of two-attorney observers who

have immediate telephone access and the ability to communicate with one another.
PARTIES

6. Plaintiff Edmond Zagorski is a condemned inmate residing at Riverbend

Maximum Security lnstitution (Rl\/ISI), Nashville, Davidson County, Tennessee. l~le

is scheduled to be executed on November 1, 2018.

7. Defendant Bill Haslam is the Governor of the State of Tennessee. Mr.

Zagorski sues Governor Haslam in his official capacity.

8. Defendant Tony Parker is the Commissioner of the Tennessee Department of

Correction. Mr. Zagorski sues l\/lr. Parker in his official capacity.

9. Defendant Tony l\/[ays is the Warden of RMSI. l\/lr. Zagorski sues l\/lr. Mays in

his official capacity.

5

Case 3:18-cV-01205 Document 1 Filed 10/26/18 Page 5 of 32 Page|D #: 5

VENUE

10. ln this action, Mr. Zagorski seeks injunctive relief pursuant to 42 U.S.C. §
1983.
11. As Mr. Zagorski’s § 1983 claims arises from a federal statute, this Court has
jurisdiction over it pursuant to 28 U.S.C. § 1331.
12. Venue is proper in Tennessee’s middle district because the injury Mr. Zagorski
seeks to prevent would occur here. 28 U.S.C. § 1391.

RELEVANT FACTS
13. On l\/larch 2, 1984, a jury found Edmund George Zagorski guilty of two counts
of first degree murder. Following a brief sentencing phase, the jury found that no
mitigating circumstances outweighed two aggravating circumstances and that he
should be sentenced to death. immediately thereafter, the Honorable Fred Kelly
pronounced “the judgment of this Court that you shall be sentenced to death by
electrocution.”
14. At the time of Mr. Zagorski’s crimes, trial, and conviction, electrocution Was
the only statutory means of imposing the death penalty in Tennessee. Tenn. Code
Ann. § 40~23'114.
15. ln 1998, the Tennessee legislature amended the death penalty statute to
permit an inmate sentenced to death by electrocution to choose to die by lethal
injection. Pub. Ch. 982 (approved l\/[ay 18, 1998).
16. ln 2000, the Tennessee legislature amended the death penalty statute to make

death by lethal injection the default method of execution for all condemned inmates,

6

Case 3:18-cV-01205 Document 1 Filed 10/26/18 Page 6 of 32 Page|D #: 6

while permitting inmates to choose to die by electrocution Pub. Ch. 614 (approved
l\/larch 30, 2000).
17. As presently enacted, the death penalty statute providesf

Any person who commits an offense prior to January 1, 1999, for which
the person is sentenced to the punishment of death may elect to be
executed by electrocution by signing a written waiver waiving the right
to be executed by lethal injection

Tenn. Code Ann. § 40'23'114(b).

a. An abbreviated history of lethal injection in Tennessee, and the
problems presented by the present three'drug method that does not use an
anesthetic and will leave an inmate sensate and aware when he is injected
with the second two drugs, and which will cause pulmonary edema.

18. Tennessee originally used a three'drug protocol that relied upon sodium
thiopental to render an inmate insensate. Under this protocol “it was undisputed
that the injection of Pavulon la paralytic] and potassium chloride would alone cause
extreme pain and suffering.” Abdur’}i’a]iman v. Br'edesen, 181 S.W.3d 292, 307 (Tenn.
2005). However, this was not cruel and unusual, because “all of the medical
experts...agreed that a dosage of five grams of sodium Pentothal...causes nearly
immediate unconsciousness....and an inmate would be unconscious in about five
seconds... and would feel no pain prior to dying.” Id. at 307'08.

19. A later version of Tennessee’s Lethal lnjection Protocol called for the
administration of one drug-pentobarbital. Tennessee courts held that pentobarbital
“if administered properly, will likely cause death with minimal pain and with quick
loss of consciousness.” West V. Sc}iol.“z'eld, 519 S.W.3d 550, 562 ('l`enn. 2017).

20. On January 8, 2018, the Defendants amended their Lethal lnjection Protocol,
7

Case 3:18-cV-01205 Document 1 Filed 10/26/18 Page 7 of 32 Page|D #: 7

leaving single'drug pentobarbital as “Protocol A” and adding a three'drug cocktail as
“Protocol B.” The three-drug cocktail consists of midazolam, a sedative'hypnotic (a
drug that reduces anxiety and brings about sleep), vecuronium bromide (a paralytic)
and potassium chloride (a depolarizing drug that will stop the heart and cause death).
rl`he three'drug protocol does not contain any analgesic medications (drugs that
prevent pain), nor does it contain a drug capable of bringing a person to a state where
they are insensate to pain.

21. On February 20, 2018, Mr. Zagorski and thirty'two other plaintiffs filed suit
in Davidson County Chancery Court challenging the constitutionality of the
midazolam'based three-drug protocol. Abdur’}i`ahman, et. a]. V. Parkei; et. a], 18'183'
ll.

22. On l\/larch 15, 2018, the Tennessee Supreme Court Sua sponte scheduled Mr.
Zagorski’s execution for October 11, 2018. State v. Zagorski', No. M1996'00110'SC'
DPE'DD, (Tenn. March 15, 2018 Order setting execution date).

23. On July 5, 2018, four days before trial, Tennessee amended its lethal injection
protocol by removing altogether Protocol Amthe single dose of pentobarbital--leaving
the three-drug midazolam protocol as the only method of lethal injection in
Tennessee’s protocol

24. On July 9, 2018, less than five months after the filing of the original complaint,
trial began on Mr. Zagorski’s constitutional challenge From July 9 through July 24,
2018--over ten trial days_the Chancellor heard testimony from six expert witnesses,

eleven witnesses to execution, and three representatives of the State of Tennessee.

8

Case 3:18-cV-01205 Document 1 Filed 10/26/18 Page 8 of 32 Page|D #: 8

The parties introduced 151 exhibits.4

25. Mr. Zagorski’s position in that litigation and sincerely'held personal belief_
based on the science and proof developed at trial, as well as the Chancery Court’s
ultimate findings on July 26, 2018_is that the three~drug midazolam protocol will
cause severe pain, mental anguish, and needless suffering that rises to the level of
torture. Scientific and lay proof establishes that if he is executed in this manner,
midazolam will be inadequate to protect him from the severe pain and mental
anguish that is certain to occur. He will needlessly suffer.

26. Scientific proof at trial established that midazolam does not possess analgesic
properties (it does not protect against pain), and it is not a general anesthetic capable
of lowering a person’s awareness to such a level that they are insensate to pain.

27. As the trial evidence showed, an inmate in a midazolam execution will suffer
first from the injection of 100 ml of pH 3.0 acidic midazolam, which will cause
pulmonary edema. His lungs will begin to fill with fluid, and he will struggle to
breathe. This produces severe pain, mental anguish, and needless suffering

28. As the pulmonary edema commences, an insufficiently trained prison warden

will wait for three minutes and then pinch the inmate’s shoulder (insofar as it can be

 

4 'l`he pace of this litigation was brutalf ln less than seven months, the case moved
from the initial complaint (February 20, 2018), to the Tennessee Supreme Court’s
final opinion (October 8, 2018). Along the way, l\/lr. Zagorski and other inmates filed
two amendments to the complaint, secured four experts and eleven eye‘witnesses,
took nine depositions (from Tulsa, Oklahoma to Boston, l\/lassachusetts, with stops in
Miami, Atlanta and Auburn as well), conducted ten days of trial, and prosecuted a
full appeal on a 15,000+ page record.

9

Case 3:18-cV-01205 Document 1 Filed 10/26/18 Page 9 of 32 Page|D #: 9

reached underneath the web of straps pinning the inmate to the gurney), in a vain
attempt to assess “consciousness.” The relevant issue should be whether an inmate
will be sensate to the extreme pain and suffering of pulmonary edema, paralysis,
suffocation, air hunger and chemical burning that the protocol entails. But, the
untrained warden’s assessment does not involve any corollary to those noxious
stimuli--just a pinch.

29. Ed Zagorski is a well“developed man, who while last on death watch, from
October 9 to 11, 2018, did 12,001 push'ups (the guards who counted for him, have
verified this). Pinching his shoulder would not produce any pain, Thus, the warden
would be completely incapable, in light of his limited training, the extreme restraints
that are used, the inadequacy of the method, and l\/lr. Zagorski’s particular
musculature, of making any assessment of whether l\/lr. Zagorski is sensate to pain.5
30. lf the warden fails to observe any signs of “consciousness,” the executioner will
inject the inmate with vecuronium bromide, which will paralyze the inmate’s face,
extremities, arms, and then lungs. This will cause the inmate extreme panic and
distress, as he hungers for air.

31. During Tennessee’s only prior execution using this method, that of Billy Ray
lrick, the Defendants chose not to prepare the backup dose of midazolam, as required

by their protocol Thus, had the warden determined that l\/_[r. lrick was “conscious,”

 

5 As Mr. Zagorski does not wish to die in this method, he is not suggesting that a
superior consciousness check could be designed for him_rather, this is shared to
illustrate the inherent failure of Tennessee’s lethal injection plan.

10

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 10 of 32 Page|D #: 10

there was no additional midazolam available This indicates that the defendants’
“consciousness check” is a sham designed entirely for show (and for the courts).6

32. The inmate will remain paralyzed, with his lungs filling with fluid, unable to
breathe, for at least two minutes, until a final injection of potassium chloride causes
him excruciating pain, as it “ignites” every nerve fiber in his body.

33. 30'45 seconds after the pain of potassium chloride begins, the inmate’s heart
will stop, and shortly thereafter he will lose consciousness and die. Death from
potassium chloride is inevitable and certain.

34. During Tennessee’s single prior execution using this method, Billy Ray lrick
gasped for breath, coughed, and strained against his restraints, prior to the on'set of
vecuronium bromide paralysis I-Ie was clearly sensate to pain, and suffering from
pulmonary edema. The degree of suffering he felt from air hunger, total paralysis
and the chemical burning of potassium chloride cannot be known, but was certainly
severe and horrific.

35. According to the Chancellor who presided over the lethal injection trial, this
“dreadful and grim” execution will take between 10 and 18 minutes.

36. On July 26, 2018, two days after the conclusion of the trial, the Chancery Court
ruled against the inmates Id.

37. On July 30, 3018, Mr- Zagorski and the other inmates promptly appealed that

decision.

 

6 ln earlier litigation before Chancellor Bonnyman, the three drug protocol was
originally found unconstitutional, but after Tennessee adopted a consciousness check
it was upheld.

ll

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 11 of 32 Page|D #: 11

38. On August 9, 2018, after the Tennessee and United States Supreme Court’s
denied his requests for a stay, over strenuous dissents in both courts, the State
executed Billy Ray lrick, as has been described above. ln conducting this first
execution, the defendants chose not to follow their own protocol instead of preparing
the drugs ahead of time--as the protocol required_the first dose of midazolam was
prepared at 7-'28 p.m., 28 minutes after l\/lr. lrick’s execution was set to commence
As noted, above, prison officials never prepared the back'up dose of midazolam, which
was required under the protocol, and was to be used if the untrained warden detected
signs of “consciousness.”

39. On August 13, 2018, the Tennessee Supreme Court reached down to take
jurisdiction from the Court of Appeals sua sponte, and set an expedited timeline for
the appeals process Abdur’h?a}iman, et. a]. V. Parker, et. a], M2018~01385'SC'RDO~
CV ('l‘enn. July 26, 2018 Order and dissenting opinion). Following an expedited
briefing schedule, the Court heard oral argument on October 3, 2018.

40. On October 8, 2018, three days prior to Mr. Zagorski’s originally scheduled
execution, the Tennessee Supreme Court upheld the three'drug protocol as
constitutional solely based on their finding that plaintiffs did not properly plead a
two'drug alternative, and failed to prove a one'drug alternative Abdur’RalJman v.
Parker, '~ S.W.3d ", 2018 WL 4858002, "’13 (Tenn. October 8, 2018). The court
explicitly declined to decide “whether the lethal injection protocol creates a

demonstrated risk of severe pain.” Id. at *14.

12

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 12 of 32 Page|D #: 12

b. The choice that Edmund Zagorsky was forced to make.
41. On August 30, 2018, counsel for Mr. Zagorski delivered a letter to the Warden
of RMSI informing him that l\/lr. Zagorski was unable to choose a method of execution
at that time, because the litigation regarding lethal injection was still ongoing and
unresolved This letter put the Warden and the State of Tennessee on notice that l\/lr.
Zagorski was considering the option of electing death by electrocution.
42. On September 27, 2018, Tennessee conducted its regular training to perform
an execution in the electric chair.
43. The Tennessee Supreme Court’s decision to uphold lethal injection, on
procedural grounds, was issued at approximately 4100 p.m. on October 8, 2018. This
decision made it nearly inevitable that, unless l\/lr. Zagorski acted, he would be killed
with the three'drug protocol that he knew was certain to inflict severe pain, mental
anguish, and needless suffering over 10 to 18 “dreadful and grim” minutes
44. Within two hours of the Tennessee Supreme Court’s decision, Mr. Zagorski
delivered to the Rl\/ISI Warden his election to be killed by the electric chair (“Affidavit
Concerning Method of Execution”). He was coerced and compelled to make this
decision, as it was his only avenue to protect himself from the certainty of prolonged
and needless suffering under the three~drug protocol
45. Mr. Zagorski made the following statement in this electionf

By signing this affidavit l am not conceding that electrocution is constitutional
l believe that both lethal injection and electrocution violate my rights under
the 8th amendment l~lowever, if l am not granted a stay of execution by the
courts, as between two unconstitutional choices I choose electrocution. I do not
waive my right to continue to appeal my challenge to lethal injection. And, if
that appeal is successful, then l will challenge electrocution as

13

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 13 of 32 Page|D #: 13

unconstitutional l am signing this document because l do not currently have
a stay of execution and l do not want to be subjected to the torture of the
current lethal injection method. (emphasis added).

46. On October 9, 2018, the Deputy Commissioner of the Tennessee Department
of Corrections, l)ebra K. lnglis, informed counsel for l\/lr. Zagorski that his election
would not be honored, and he would be killed using the three'drug protocol

49. On October 10, 2018, the day before his execution, l\/lr. Zagorski filed suit in
the District Court for the Middle District of Tennessee to enjoin a three-drug
execution and to permit him the unconstitutional, but less awful, alternative of death
by electrocution. 3118‘cv'01035, R. 1.

50. On October 10, 2018, prison officials tested the electric chair.
https1//www.wate.com/news/tennessee/state'prepares'electric~chair'execution'date'
unconfirmed/1525153016 (last visited October 23, 2018 at 12545 p.m.).

51. On October 11, 2018, the Court issued a temporary restraining order enjoining
Tennessee from executing l\/lr. Zagorski by lethal injection (but permitting execution
in the electric chair). 3118'cv'01035, R. 10.

52. Following the injunction, the Governor of Tennessee, Defendant Bill Haslam,
issued a lO'day reprieve. By press release, he indicated that this was done so that
Tennessee could be prepared to use the electric chair.

53. l\/lr. Zagorski does not know why Tennessee was not prepared to execute him
by electrocution, despite having conducted training on September 27, 2018 and
testing on October 10, 2018. Tennessee’s inability to operate their own electric chair,

causes him concern.

14

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 14 of 32 Page|D #: 14

54. lf Tennessee had been capable of performing an execution in the electric chair
on October 11, 2018, l\/Ir. Zagorski would be dead. Although death by electrocution
was and is cruel and unusual, Mr. Zagorski had insufficient time to perfect a new
lawsuit to challenge that method. lndeed, he expected to be dead by the evening of
October 11, 2018.

55. On October 22, 2018, the Tennessee Supreme Court issued a new order setting
Mr. Zagorski’s execution for November 1, 2018.

c. Facts Regarding Tennessee’s Electric Chair and the certainty that it will
inflict a gruesome, barbaric and torturous death.

56. ln 2001, the Georgia Supreme Court declared that execution in the electric
chair was unconstitutional, because of the attendant “specter of excruciating pain”
and the “certainty of cooked brains and blistered bodies.” Da Wson V. Georgja, 554
s.E.:z,d 137, 144 (Ga. 2001).

57. ln 2008, the Nebraska Supreme Court declared that executions in the electric
chair were unconstitutional, finding that it causes “intolerable pain.” State v. Mata,
745 N.W.zd 229, 273 (Neb. zoos).

Electrocution as a method of executing condemned prisoners is an
extremely violent method of accomplishing death. lt includes some
burning, smoke, and involves extreme contortion of muscles and tissue
of almost every part of a person's body. lt includes no effort at all to
anesthetize the person into unconsciousness before the mechanisms of
death are employed

[Tlhere is no question that the Nebraska practice of executing
condemned prisoners exclusively by electrocution is unique, outdated,
and rejected by virtually all the rest of the world; including practices for
the euthanasia of non'human animals There is also no question that its
continued use will result in unnecessary pain, suffering, and torture for
some, but not all of lthel condemned murderers in this state. Which ones

15

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 15 of 32 Page|D #: 15

or how many will experience this gruesome form of death and suffer
unnecessarily; and which ones will pass with little conscious suffering
cannot be known.

Id. at 272.

58. Further, the Nebraska Supreme Court credited the following trial court

findings of fath
['l`he trial courtl clearly found that some prisoners would remain
conscious for 15 to 30 seconds or during the entire application of the
current. . . . The evidence fully supports those findings and undercuts
the State’s theory of instantaneous death.

Id. at 272.

59. The Nebraska Supreme Court concludedf

Besides presenting a substantial risk of unnecessary pain, we conclude that
electrocution is unnecessarily cruel in its purposeless infliction of physical
violence and mutilation of the prisoner's body. Electrocution‘s proven history
of burning and charring bodies is inconsistent with both the concepts of
evolving standards of decency and the dignity of man.

Id. at 279.

60. Thus, there is no certainty that death under electrocution will be swift or that
the inmate will be unaware Although the period of an inmate’s awareness during an
electrocution may be much less than that under lethal injection, there is still a
substantial risk of severe pain, mental anguish and needless suffering

61. l\/lr. Zagorski submits that scientific and lay testimony can and will verify the
truth of the conclusions of the Georgia and Nebraska Supreme Courtsi death in the
electric chair will cause severe pain, mental anguish, and needless suffering, and it
will cause mutilation of the human body through burning Moreover, as most

relevant to this Complaint, the unique facts of Tennessee establish that execution in

16

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 16 of 32 Page|D #: 16

Tennessee’s electric chair will be exceptionally terrible

62. Fred A. Leuchter designed and manufactured the equipment Tennessee uses
to execute prisoners by means of electrocution.

63. On or around November 29, 1989, Leuchter installed the electrocution
equipment he created at RMSI.

64. Leuchter does not have, and never had, an electrical engineering license from
any state ln fact, he lied about his lack of education and credentials for years, until
the State of l\/lassachusetts entered into a Consent Decree with him, whereby he
agreed to cease and desist from making such claims.

65. Leuchter’s claimed expertise in scientific matters has been rejected by
trained scientists in the fields in which he claims expertise For example Leuchter
claimed that the absence of trace elements of lethal gas on bricks he stole from the
VVWII Auschwitz concentration camp constituted evidence that the Nazi’s did not
operate a gas chamber at the death camp. The scientific community has universally
rejected his theory. lndeed, Massachusetts required that he stop distributing his
Holocaust denial report, entitled “An Engineering Report on the Alleged Execution
Gas Chambers at Auschwitz, Birkenau, and l\/lajdanek.”

66. On or around April 16, 1994, l\/lichael S. l\/lorse tested the electrocution
equipment Leuchter created l\/lorse opined that Leuchter’s equipment did not
deliver an adequate current to carry out an execution and did not have the capacity
to do so. Morse made fourteen specific recommendations for modifications to

Leuchter’s electrocution equipment

17

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 17 of 32 Page|D #: 17

67. On or around April 25, 1994, J ay Weichert tested the electrocution
equipment Leuchter created. Weichert opined that Leuchter’s equipment did not
function properly. Weichert made seven specific recommendations for modifications
to Leuchter’s electrocution equipment

68. Tennessee made some, but not all, of the modifications l\/.[orse and Weichert
suggested7

69. Defendants maintain the electrocution equipment in an Execution Chamber
and Executioner’s Room located within the RMSI.

7 0. The Execution Chamber contains the Electric Chair.

71. The component parts of the Electric Chair include! (a) a head piece (a leather
cranial cap lined with copper mesh inside ' hereafter sometimes referred to as the
head electrode); (b) two leg electrodes; (c) a junction box located behind a back leg of
the Electric Chair; (d) a cable that runs from the junction box to the head electrode;
(e) two cables that run from the junction box to the leg electrodes; and, (f) a
removable drip pan underneath a perforated seat.

72. The Executioner’s Room adjoins the Execution Chamber.

73. 'The Executioner’s Room contains? (a) an electrical console (the unit the

 

7 After Morse and Weichert suggested modifications to Leuchter’s electrocution
equipment, they examined Florida’s electric chair. Weichert concluded that Florida’s
electrocution equipment “looks excellent.” ln a subsequent Florida electrocution,
however, the condemned prisoner survived after the executioner shut off the chair’s
power, taking ten deep breaths before dying. Before a medical doctor declared the
prisoner dead, blood poured out from under the sheath covering the prisoner’s face,
and blood on the prisoner’s chest spread to the size of a dinner plate, oozing through
the buckle holes on the chest straps that harnessed him to the electric chair.

18

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 18 of 32 Page|D #: 18

executioner manipulates to carry out an electrocution)§ (b) a transformer (the device
that transfers electricity to and from the Electric Chair)§ (c) an amp meter (a device
that measures the number of amps in an electrical current)§ and, (d) a switch for
activating an exhaust fan above the Electric Chair.

74. ln preparing to activate the Electric Chair, Defendants connect a low voltage
cable from the electrical console to the transformer and a high voltage cable from
the transformer to the Electric Chair’s junction box.

75. When activated, the transformer and the Electric Chair create an open
alternating current electrical circuit. Any object that creates a connection between
the head electrode and the leg electrodes closes, and becomes part of, the electrical
circuit. That current traveling that circuit will alternate, or reverse direction, sixty
times per second (60 HZ).

76. The Tennessee Protocol for Execution Procedures For Electrocution provides
that Defendants’ electrocution equipment is designed to deliver to a prisoner for
twenty seconds an alternating current of 1,'750 volts at 7 amps, followed by a pause
of fifteen seconds, followed by a fifteen second alternating current of 1,’750 volts at 7
amps.

77. Defendants use a Test Load Box when they test the electrocution equipment
78. The purpose of the Test Load Box is to simulate a prisoner’s body.

79. Defendants place the Test Load Box in the Electric Chair’s perforated seat
and connect it to the power cable for the head electrode and the leg electrodes

80. After connecting the Test Load Box to the power cable for the head electrode

19

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 19 of 32 Page|D #: 19

and the leg electrodes, Defendants activate the Electric Chair and check to see if the

transformer meter reads 1,7 50 volts and the amperage meter reads 7 amps.

81.

Ohm’s Law establishes that for the electrocution equipment to maintain a

circuit that delivers a current of 1,7 50 volts at 7 amps, the circuit must provide 250

ohms of resistance (1,7 50 (volts)/? (amps) = 250 (ohms)).

82.

Defendants’ testing procedure establishes only that when the Test Load Box

is used to complete the circuit containing the Electric Chair, the Test Load Box

provides resistance that creates a total circuit resistance of 250 ohms.

83.

Defendants’ testing procedure fails to establish that the electrocution

equipment will maintain during the electrocution of a prisoner a circuit that

delivers a current of 1,750 volts at 7 amps to the prisoner becausef

a. For testing purposes, Defendants attach a tester lead from the Test Load

Box directly to the power cable for the head electrode During an execution,
however, Defendants? (a) attach the power cable for the head electrode to
the head piece; (b) put a sponge saturated with salt water on the prisoner’s
head§ and, (c) attach the head piece to the prisoner’s sponge'covered head.
The interface between the head electrode/sponge and scalp of the prisoner’s
head presents a region of high electrical resistance unaccounted for in
Defendants’ testing procedure

. While the Test Load Box contains constant material and thereby reliably

provides a constant resistance that creates a total circuit resistance of 250
ohms, the electrical resistance of human bodies varies widely. Factors
affecting an individual’s resistance to an electrical current include, but are
not limited to! (a) the presence or absence of fatty tissue beneath his skin;
(b) the distribution and activity of sweat glands; (c) the amount of oil in and
on his skin§ (d) the thickness of his skin; (e) the amount of hair on his body;
(f) the thickness of his skull; (g) the location and size of any cranial skull
fissures§ and, (h) regional blood flow at the time of electrocution.

As a consequence of these factors, a prisoner’s body may create a circuit
resistance significantly higher or lower than the 250 ohm circuit resistance
the Test Load Box creates and thereby significantly alter the voltage and/or
current that Defendants apply to him.

20

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 20 of 32 Page|D #: 20

d. Defendants make no effort to investigate the resistance individual
prisoners present to electrical current

84. When the Electric Chair is activated, the transformer sends electrical current
through the head electrode/sponge and onto the prisoner’s head. The current exits the
prisoner’s body at the leg electrodes and travels back to the transformer, completing
a circuit The current alternates between traveling this direction and the opposite
direction sixty times per second.

85. While conditions remain constant within the Test Load Box throughout the
testing procedure during an electrocution execution the resistance of the prisoner’s
body changes dramatically as his skin heats, perforates, vaporizes, burns, and chars
and the saline solution in the sponges between the prisoner’s body and the electrodes
heats and vaporizes.

86. Defendants’ testing procedure fails to ensure that the electrocution equipment
will minimize the pain it inflicts on a prisoner becausef

a. lndividual prisoners have different thresholds for the sensation of electrical
current

b. lndividual prisoners have different thresholds for the perception of pain.

c. lndividual prisoners experience different physiological effects to electrical
current

d. lndividual prisoners will experience significant differences in the amount
of electrical current required, and the amount of time for application of that
current, to cause unconsciousness.

87. No state currently mandates electrocution as the primary method of carrying
out judicial executions.
a. ln 1974 electrocution was the sole method of execution in Alabama,

Arkansas, Connecticut, Florida, Georgia, Illinois, lndiana, Kentucky,
Louisiana, Nebraska, New Jersey, New York, Ohio, Pennsylvania,

21

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 21 of 32 Page|D #: 21

South Carolina, South Dakota, Tennessee, Texas, and Virginia.

b. ln 1977 Texas abandoned electrocution. Tex. Crim. Proc. Code Ann. §
43.14.

c. ln 1982 New Jersey abandoned electrocution. N.J. Stat. Ann. § 2C149‘
2.

d. ln 1983 lllinois abandoned electrocution. 725 lll. Comp. Stat. 5/115'5.

e. ln 1983 Arkansas abandoned electrocution as an imposed method of

execution Arkansas gave prisoners sentenced to death before July 4,
1983, the ability to avoid electrocution by choosing instead lethal
injection or lethal gas. Arkansas abandoned electrocution as an
execution method for prisoners sentenced to death after that date Ark.
Code Ann. § 5'4'617.

f. ln 1984 South Dakota abandoned electrocution. S.D. Codified Laws §

23'A'27A'32.

g. ln 1990 Louisiana abandoned electrocution. La. Rev. State. Ann. §
155569.

h. ln 1993 Ohio abandoned electrocution as an imposed method of

execution Ohio gave prisoners the ability to avoid electrocution by
choosing instead lethal injection. Ohio Rev. Code Ann. § 2949.22.

i. ln 1994 New York abandoned electrocution. N.Y. Correct. Law § 658.

j . in 1994 Connecticut abandoned electrocution. Conn. Gen. Stat. § 54'
100.

k. ln 1994 Virginia abandoned electrocution as an imposed method of

execution Virginia gave prisoners the ability to avoid electrocution by
choosing instead lethal injection. Va. Code Ann. §§ 53.1'233, 53.1'234.8

l. ln 1995 lndiana abandoned electrocution. lnd. Code Ann. § 35'38'6~1.

m. ln 1995 South Carolina abandoned electrocution as an imposed method
of execution. South Carolina gave prisoners the ability to avoid
electrocution by choosing instead lethal injection. S.C. Code Ann. § 24'

 

8“Electrocution is a violent, torturous and dehumanizing act Carrying out
executions should not require the state to stoop to the same level as the criminal. The
objective is death, not violent torture.” (Statement of Senator Edgar Robb).
“lElectrocution isl a violent, torturous and, yes, dehumanizing way of carrying out
the mandate of the people.” (Statement of Delegate Phillip Hamilton).

22

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 22 of 32 Page|D #: 22

3'530.9

n ln 1998 Kentucky abandoned electrocution as an imposed method of
execution Kentucky gave prisoners sentenced to death on or before
March 31, 1998, the ability to avoid electrocution by choosing instead
lethal injection Kentucky abandoned electrocution as an execution
method for prisoners sentenced to death after that date Ky. Rev. Stat.
Ann. § 431.220.

o. ln 1998 Pennsylvania abandoned electrocution. Pa. Stat. Ann. ’l`it. 61,
§ 3004.
p. ln 1998 Tennessee abandoned electrocution as an imposed method of

execution Tennessee gave prisoners sentenced to death before January
1, 1999, the ability to avoid electrocution by choosing instead lethal
injection with the default execution method being electrocution if the
prisoner refused to select an execution method Tennessee abandoned
electrocution as an execution method for prisoners sentenced to death
after that date ln 2000, Tennessee abandoned electrocution as the
default execution method for prisoner sentenced to death before
January 1, 1999. Tenn. Code Ann. § 40~23'114(a).10

q. ln 2000 Florida abandoned electrocution as an imposed method of
execution Florida gave prisoners the ability to avoid electrocution by
choosing instead lethal injection Fla. Stat. Ann. §§ 922.10 and
922.105.

r. ln 2000 Georgia abandoned electrocution as a method for executing
future death sentences, but left electrocution in place as the method for
prisoners sentenced to death before the new legislation took effect Ga.
Code Ann. § 17'10'38.

s. ln 2001, the Georgia Supreme Court declared electrocution a cruel and
unusual punishment Da Wson V. State, 554 S.E.2d 137, 143'44 (Ga.
2001).

t. ln 2001 Ohio abandoned electrocution.11

 

9 “The technology that was available for us at the turn of the century in South
Carolina was electricity. . . . lt’s kind of cruel and inhumane.” (Statement of
Representative l-larry Hallman).

10“We have reason to be very suspect of the technology of our Electric Chair, the
maintenance of our Electric Chair, modifications that have been performed to the
Electric Chair, as to whether or not this is actually gonna result in a death that would
be quite heinous and cruel. . . .” (Statement of Representative Frank Buck).

11 “Electrocution is no longer a humane way of putting condemned prisoners to death.
. . .” (Representative Jim Trakas).

23

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 23 of 32 Page|D #: 23

u. ln 2002 Alabama abandoned electrocution as an imposed method of
execution Alabama gave prisoners the ability to avoid electrocution by
choosing instead lethal injection Ala. Code § 15~18~82.12

v. ln 2008 the Nebraska Supreme Court declared electrocution a cruel
and unusual punishment State V. Mata, 745 N.W.2d 229, 278 (Neb.
soos).

88. Electrocution is simply not used as a means of execution by any state, the
federal government or any other nation in the world

89. Although l\/_[r. Zagorski challenges only Tennessee’s electrocution protocol, the
following is true of all state killings by electrocution, as attested to by Dr. John P.
Wiksco, Jr., who holds a Ph.l). in Physics from Stanford University, is the Founding
Director of the Vanderbilt lnstitute for lntegrative Biosystems Research and
Education, and has been researching judicial electrocution protocols and
electrocution equipment since 1992!

(1) prisoners can remain alive for some period of time during the
electrocution for various reasonsi the heart may not stop immediately when
the current contacts the body; if the heart does stop, it may start again when
the current ceases; this fibrillation over time during the electrocution will
gradually reduce cardiac output until it is insufficient to maintain life; the
electrical current causes the skeletal muscles required for breathing to
tetanize (i.e., contract or spasm), such that the prisoner dies of asphyxiation;
and/or organ damage as a result of thermal heating (i.e., cooking) produces
death gradually,

(2) prisoners may remain conscious and sensate for some period of time
during the electrocutioni the skull somewhat protects the brain by providing
greater resistance than the skin, so that the current will primarily travel
down the perimeter of the head, down the torso and legs, until it leaves
through the leg electrodes,

 

12“ll+]lectrocution is al horrible way for us to put a person to death.” (Statement of
Representative Thomas Jackson).

24

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 24 of 32 Page|D #: 24

(3) because prisoners can remain alive, conscious, and sensate during at
least a portion of the duration of a judicial electrocution event, for numerous
reasons they can experience excruciating pain and suffering during the event!
the high'voltage electrical current produces severe burns; the current
thermally heats (i.e, cooks) the body and internal organs; the current directly
excites most if not all nerves along its path; the current excites some brain
neurons causing extreme pain as well as sensations of sound, light, dread,
and fear; the current tetanizes all muscles simultaneously; the tetanized
breathing muscles cause the sensation of suffocating; time perception may be
altered such that the prisoner experiences each cycle of current and/or
perceives the electrical trauma as lasting dramatically longer than it would
appear to a bystander§

(4) because contact with high voltage electrical current causes muscles to
malfunction and because Tennessee inmates are harnessed tightly onto the
electrocution equipment a prisoner is unable to signal that he is experiencing
pain and suffering during an electrocution execution;

(5) because of the unpredictability and variability of each prisoner’s electrical
resistance and that of the connections to his body during an electrocution
execution, the current delivered to each prisoner will vary significantly from
the currents delivered to other prisoners, such that the time an individual
prisoner will remain alive, conscious, and sensate are unknown and will vary
substantially from prisoner to prisoner;

(6) because prisoners can remain alive at the end of an electrocution
execution and the medical doctor waits five minutes before examining the
body for signs of life, an inmate who survives the electrocution process will
die from thermal heating (cooking of their vital organs) and asphyxiation
during this time, jd. See also jd. at 1 (detailing the nature of Dr. Wiskswo’s
research and the bases for his conclusions).

90. Regarding Tennessee’s use of Leuchter’s electric chair, Dr. Wikswo reviewed
various records and documents, including an autopsy of Daryl Holton, who
Tennessee executed by electrocution in 2007, color photographs of l\/lr. Holton’s body
and other items associated with his execution and newspaper accounts of l\/lr.

Holton’s execution Dr. Wikswo’s expert opinion is that Leuchter’s chair will cause
25

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 25 of 32 Page|D #: 25

excruciating pain, the likelihood of lingering death, and disfigurement of the body
attendant to death by electrocution. ln particular, the initial 20 second application
of electrical current will not provide a long enough time for a prisoner to die because
(1) it will not necessarily stop the heart, and (2) when the current stops and the
skeletal muscles needed for respiration relax air Will flow into the prisoner’s lungs.
During the 15 second “disengage period,” a prisoner’s heart can circulate the newly
oxygenated blood to the brain and the rest of the prisoner’s body, keeping him alive,
possibly conscious, and possibly sensate for the second application of electrical
current. Dr. Wikswo details the gruesome conclusions from the autopsy,
photographs, and media accounts of l\/lr. Holton’s death, including severe thermal
burns all over his body. He also notes superficial blunt force injuries and abrasions
to Mr. Holton’s scalp, forehead, chin, foot, upper arms, and calf, which are
consistent with the witness reports of the prisoner jerking against the straps and
electrodes after application of the electric current and the resulting muscle
contraction and tetany. Dr. Wikswo
conclude[sl to a reasonable degree of scientific certainty that there is a
substantial risk that a prisoner electrocuted using Tennessee’s
Electrocution Protocol and electrocution equipment will remain alive,
conscious, and sensate for some period of time during the electrocution
process and, as a result, will experience for some period of time the

excruciating pain and suffering associated With the phenomena that
occur when a high voltage electrical current contacts a human being.

91. Despite training on September 27, 2018 and testing on October 10, 2018, the
Tennessee electric chair, designed and installed by Fred Leuchter, was not capable of
use on October 11, 2018.

92. lf an electric chair exists, which can bring about quick unconsciousness and

26

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 26 of 32 Page|D #: 26

then death, such a chair is not possessed by Tennessee. Tennessee’s electric chair
will inevitably inflict severe pain, mental anguish and needless suffering on Edmund

Zagorsk, just as it did on Darryl Holton before him.

d. Facts concerning Defendants’ denial of access to courts and counsel
during executions
93. Tennessee statute strictly limits the witnesses who are permitted to view

an execution. Tenn. Code. Ann. § 40'23'116. Among others who are permitted are all
immediate family members of the victim who are over age 18, or up to three personal
friends, if there are not any immediate family members Tenn. Code Ann. § 4()'23'
116(a)(7). Seven members of the media are permitted Tenn. Code Ann. § 40'23'
116(a)(6). Yet only a single “defense counsel chosen by the condemned person” is
permitted Tenn. Code Ann. § 40'23'116(a)(8).

94. Tennessee prohibits the single defense counsel from bringing a cell phone or
other communication device with them. Cell phones work inside the prison. They are
carried and used by high'level officials

95. Landline phones are available and/or can be connected to the area outside of
the viewing room (or inside the viewing room).

96. The single defense counsel allowed to be present is not permitted to have
any other support staff, or fellow attorneys on the campus, or even in the parking lot
of the prison.

97. lf the single defense counsel wishes to communicate with a court, or their
office, about what is taking place during the execution, they must leave the execution

chamber (which requires a guard to unlock the door). They must go through multiple

27

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 27 of 32 Page|D #: 27

locked “sally ports” and gates, each requiring a guard to open (whether directly, or
remotely). After five to ten minutes, the single defense counsel may reach the lobby
of the prison, and then run to their car as fast they can to access their cell phone.
Should any guard or gatekeeper delay or deny passage, the process will take much
longer.

98. When asked the reason for the refusal to allow defense counsel access to a
telephone during the July 2018 state'court lethal injection trial, TDOC General
Counsel Debbie lnglis responded with startling honesty that TDOC does not want
lawyers to call courts and provide information that might disrupt an execution.

99. For Mr. Zagorski to have adequate access to courts, it is essential that he have
two attorney'witnesses present A cell phone or landline phone needs to be available
immediately outside of the viewing room. lf one of the attorneys leaves to use that
phone, the second attorney must be allowed to communicate with them, so that they
can inform the court of the current conditions in the execution chamber.

100. Should Mr. Zagorski be executed in the electric chair, and should the chair fail
to render him unconscious, while his body catches fire, his organs are cooked, and his
blood boils, his single attorney will not be able to meaningfully seek judicial
intervention, due to the unreasonable restrictions the defendants place on his defense

counsel.

28

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 28 of 32 Page|D #: 28

CAUSES OF ACTION

COUNT 1
Eighth and Fourteenth Amendinents
(Tennessee has coerced Edmund Zagorski to choose a cruel and unusual method of
punishment by threatening him With torture, in violation of the Eighth and
Fourteenth Amendments)

101. l\/Ir. Zagorski incorporates all preceding paragraphs

102. lt violates the Eighth and Fourteenth Amendnients to force Mr. Zagorski to
choose between two cruel and unusual punishments§ as the United States Supreme
Court has long held, a citizen cannot be placed “between the rock and the whirlpool.”
Here, the Scylla of Leuchter’s chair and the Charybdis of midazolam poisoning are
both constitutionally unacceptable forms of execution

103. Both methods of execution are certain to cause severe pain, mental anguish,
and needless suffering Both methods rise to the level of torture and a barbaric
punishment that cannot be permitted under the Eighth Amendment.

104. Requiring that Mr. Zagorski choose between two abominable methods of death,
and by so choosing, “waive” a challenge to the constitutionality of his “preferred” way
of dying, violates the “unconstitutional conditions doctrine.”

105. Mr. Zagorski cannot be compelled to abandon his Eighth Amendment Right
not to be tortured and disiigured in the electric chair, by the State’s threat to torture
him for 10 to 18 minutes on the lethal injection gurney. Tennessee’s use of such
coercive force leaves l\/Ir. Zagorski no choice at all.

106. The State of Tennessee cannot cloak unconstitutional punishments in the

29

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 29 of 32 Page|D #: 29

mantle of choice.

107. By threatening Edmund Zagorski with 10 to 18 minutes of dreadful and grim
torture, so as to coerce him to select a gruesome and painful death iii the electric

chair, the State of Tennessee has violated his rights under the Eighth and Fourteenth

Amendments.

COUNT ll
Eighth and Fourteenth Amendments
(Death by electrocution in Tennessee’s electric chair is
cruel and unusual punishment)

108. l\/lr. Zagorski incorporates all preceding paragraphs

109. Execution iii Tennessee’s electric chair, under Tennessee’s electrocution
protocol, violates the Eighth Amendment’s prohibition on cruel and unusual
punishment

110. Execution in Tennessee’s electric chair is barbaric and mutilates the
prisoner’s body, offending the dignity of the prisoner and society.

111. Execution in Tennessee’s electric chair inflicts unnecessary physical pain and
psychological suffering lt violates evolving standards of decency.

112. Execution in Tennessee’s electric chair violates the Eighth Amendment to the

United States Constitution.

30

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 30 of 32 Page|D #: 30

COUNT III
First, Eighth, and Fourteenth Amendments
(Tennessee violates M_r. Zagorski’s rights to access to courts and counsel by
prohibiting more than one attorney to be present at an execution and refusing to
allow his counsel to have access to a telephone during his execution.)

113. l\/lr. Zagorski incorporates all preceding paragraphs
114. Tenn.Code Ann. § 40~23'116 unconstitutionally limits l\/lr. Zagorski’s access to
the courts by arbitrarily limiting him to a single attorney-witness in violation of the
First, Eiglith, and Fourteenth Amendments
115. Defendants’ refusal to allow l\/lr. Zagorski to have more than one attorney
present at his execution, and for his counsel to have access to a telephone during his
execution violates his right of access to courts and his right to counsel as secured by
the First, Eighth, and Fourteenth Ainendments.
116. The defendants through statute and policy collectively deny Mr. Zagorski his
constitutional right to access the courts, should the need arise, during his execution,
in violation of the First, Eighth, and Fourteenth Amendments.
PRAYER FOR RELIEF

Mr. Zagorski, respectfully requests that this Courtf

1) Enjoin the Defendants from executing Mr. Zagorski using either the three'
drug lethal injection protocol or the electric chair,

2) Enjoin the Defendants from executing l\/lr. Zagorski in any manner,
unless he is provided the right to two attorney-witnesses who have immediate
telephone access, and an ability to communicate between themselves

3) Declare Tenn.Code Ann. §40'23'1 16 unconstitutional, in that it acts to

31

Case 3:18-cv-01205 Document 1 Filed 10/26/18 Page 31 of 32 Page|D #: 31

deny l\/lr. Zagorski access to the courts and right to counsel, and

4) Order such other relief as this Court deems just,

Respectfully submitted,

OFFICE OF THE FEDERAL PUBLlC
DEFENDER FOR THE MIDDLE DISTRICT
OF TENNESSEE

KELLEY J. I-IENRY, BPR#21113
Supervisory Asst. Federal Public Defender
AMY D. HARWELL, BPR#18691
Asst. Chief, Capital Habeas Unit
RICHARD L. TENNENT,BPR# 16931
KATHERINE DlX, BPR#022778
JAMES O. MARTIN, lll BPR#18104
810 Broadway, Suite 200

Nashville, TN 37203

Ph@ne: (615) 736-5047

Fax: (615) 736-5265

 

cERTiricATE or stinch l sees ;

I, Kelley J. Henry, hereby certify that a true and correct copy of the foregoing
document was electronically filed and sent to the following via email on this the Gth

day of September, 2018, to!

Andree Blumstein
Solicitor General

Jennifer Smith

Asst. Solicitor General
P.O. Box 20207

Nashville, TN 37202~0207

Case 3:13-cv-01205 Document 1

%i/ {@\YHSMFM V WV,M(£:UM nn nn ij

Kelle Jl-lenry KE! Mj -_
Super cry Asst de Public Defender §¢g}cy§ j

 

32

Filed 10/26/13 Page 32 of 32 Page|D #: 32

